PER CURIAM.
[¶ 1] Theresa Lobozzo appeals from the summary judgment in favor of Progressive Casualty Insurance Company entered in the Superior Court (Androscoggin County, Delahanty, J.) contending the court erred as a matter of law in its interpretation of 24-A M.R.S.A. § 2902-B (2000) by misconstruing what an insurance company must do to exclude coverage for injuries to a motorcycle passenger. Progressive cross-appeals, contending the Superior Court abused its discretion by excluding an affidavit as a discovery sanction. We affirm the discovery sanction; and because the Court is evenly divided, we affirm the summary judgment.
*269The entry is:
Judgment affirmed.